Opinion by
Kephart, J.,
The material question in this case has been quite fully answered in the opinion of Judge Ferguson in the court below as will be seen by a report of that opinion filed.
The Baldwin Locomotive Works planned to erect an electric truck shop. They entered into a general contract with the McClintic, Marshall Construction Company for the erection of the steel frame of the proposed shop, and into another general contract with the appellees for most of the other work necessary to the completion of the building. The appellees made a subcontract with the appellant for a part of the work. It was one of appellant’s employees that was killed and the compensation board allowed to the dependents of the employee a claim against the appellees. The question before the court below arose solely on the indemnity contract between the contractor and subcontractor upon which suit was brought. The court below directed judgment for want of a sufficient affidavit of defense.
The appellant urges that he is not liable because the language of the indemnifying contract contemplated only such loss as might arise through some fault of his in the performance of his work, or growing out of the execution of the work he had agreed to do; and that in no event could the language of the contract embrace a liability for the fault of some one not in any manner connected with the work and with whom he was in no way contractually related and who, to all intents and purposes, was a mere bystander. We cannot agree with the appellant’s contention. The McClintic, Marshall Construction Company’s relation to this work was of such nature that it imposed upon the appellant, Porter, the duty of so arranging his work that his employees were not unnecessarily placed in a position of danger. That *208company cannot be considered as a mere bystander. It was lawfully engaged in the performance of work which was so related to and associated with the work of the appellant that it might be said to be a part thereof. Whatever may be the legal conclusion with respect to this liability, from the facts that were considered by the Compensation Board, the award of that body, so far as this contract is concerned, is conclusive and cannot be attacked collaterally. There is no denial that the employee’s dependents were lawful claimants under the compensation act. The board found that the accident occurred during the course of the employment as defined by that act, and held the appellees liable for a sum of money determined by the act. That may or may not have been a correct finding, but such liability was exactly what the appellees intended to cover by the indemnity contract. It was not necessary for the appellees to show that the accident was caused by the appellant’s negligence, nor would the fact that the injury occurred through one who had no direct contractual relation with the defendant affect the claim here made, if compensation was allowed for that injury under the act. If there was no liability under the act, that should have been determined by an appeal from their award. This was not done and the appellant became liable on his contract.
The judgment is affirmed.